Per Curiam.
The determining question involved in the case was considered and disposed of in the opinion filed at this term in the case of the same plaintiff against the East Jersey Water Company and the Jersey City Supply Company. There was, in the present case, evidence from which the jury might infer that after the plaintiff had withdrawn water from the river and used it for djreing purposes it was returned to the river in a polluted condition. Such polluted discharge is forbidden by law, and is not the reasonable use of flowing water to which a riparian owner is entitled. For the reason given in the opinion above referred to, the judgment under review will be reversed and a new trial awarded.
For affirmance—Garrison, Trenchard, Blaoic, White, JJ. 4.
For reversal—The Chancellor, Chief Justice, Swayze, Parker, Bergen, Minturn, Kalisch, Vredenburgh, HepPENHEIMER, TAYLOR, JJ. 10.